OPINION — AG — THE APPROPRIATIONS FOR THE COUNTY HEALTH DEPARTMENT SHOULD BE PROCESSED BY THE EXCISE BOARD IN THE SAME MANNER AS OTHER APPROPRIATIONS. TWENTY FIVE PERCENT OF TOTAL FISCAL YEAR APPROPRIATION FOR THE COUNTY HEALTH DEPARTMENT SHOULD BE MADE AVAILABLE FOR LAWFUL CURRENT EXPENSE PURPOSE UPON THE VERIFIED APPLICATION OF THE BOARD OF COUNTY COMMISSIONERS. WARRANTS MAY THEN BE DRAWN AGAINST SUCH TEMPORARY APPROPRIATIONS ALL AS PROVIDED BY 68 O.S. 1961 303 [68-303] CITE: ARTICLE X, SECTION 9(A), 63 O.S. 1961 39.1-39.4 [63-39.1] — [63-39.4] 63 O.S. 1961 39.2 [63-39.2], 63 O.S. 1961 39.3 [63-39.3] (W. J. MONROE)